  8:18-cv-00425-RGK-PRSE Doc # 15 Filed: 11/20/20 Page 1 of 2 - Page ID # 42




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RICHARD   HARSHBARGER,                and
TERESA HARSHBARGER,
                                                         8:18CV425
                  Plaintiffs,

      vs.                                                  ORDER

NEON GARDEN VALLEY MHP LLC.,

                  Defendant.


       This matter is before the court on a “Notice, Consent, and Reference of a
Dispositive Motion to a Magistrate Judge” filed by Plaintiff Richard Harshbarger
(“Plaintiff”), which the court liberally construes as a motion for reconsideration.
(Filing 14.) The notice or motion is also signed by Teresa Harshbarger, who was
identified as a plaintiff in the Complaint (filing 1), but who the court does not
consider a party to this action as she did not sign the Complaint. (See Filing 8 at
CM/ECF p. 4.)

     Upon consideration and for the reasons stated in the court’s September 9,
2020 Memorandum and Order (filing 11),

      IT IS ORDERED that:

      1.    Plaintiff’s “Notice, Consent, and Reference of a Dispositive Motion to
a Magistrate Judge” (filing 14), construed as a motion for reconsideration, is
denied.

       2.      The clerk of the court is directed to remove Teresa Harshbarger as a
Plaintiff in this case.
8:18-cv-00425-RGK-PRSE Doc # 15 Filed: 11/20/20 Page 2 of 2 - Page ID # 43




   Dated this 20th day of November, 2020.

                                        BY THE COURT:


                                        Richard G. Kopf
                                        Senior United States District Judge




                                    2
